 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
 6                               EASTERN DISTRICT OF CALIFORNIA

 7

 8                                              Case No. 1:18-cv-00722-SKO (PC)
      RYAN P. DAVIDSON,
 9                                              FINDINGS AND RECOMMENDATION FOR
                         Plaintiff,             PLAINTIFF TO PROCEED ONLY ON FIRST
10                                              AMENDMENT AND RLUIPA CLAIMS AGAINST
                                                DEFENDANTS CHAVEZ, CATES, AND VOONG
              v.                                AND THAT ALL OTHER CLAIMS AND
11
                                                DEFENDANTS BE DISMISSED
      W.J. SULLIVAN, et al.,
12
                                                (Docs. 1, 9)
                         Defendants.
13
                                                TWENTY-ONE (21) DAY DEADLINE
14
                                                Clerk of Court to Assign a District Judge
15

16                                          FINDINGS

17           Plaintiff, Ryan P. Davidson, is a prisoner in the custody of the California Department of

18   Corrections and Rehabilitation (“CDCR”). Plaintiff is proceeding pro se and in forma pauperis in

19   this civil rights action pursuant to 42 U.S.C. § 1983. On November 20, 2018, an order issued for

20   Plaintiff to either file an amended complaint, or a statement of willingness to proceed only on

21   claims under the First Amendment and RLUIPA against Defendants Manager Chavez, Chief

22   Dpty. War. Cates, and OA Chief Voong (“the Screening Order”). (Doc. 9.) Plaintiff was to file

23   his response within twenty-one days. (Id.) That order indicated that Plaintiff’s failure to comply

24   would result in recommendation for this action to proceed only on the claims found cognizable.

25   (Id.)

26           Although more than two months have passed, Plaintiff has neither filed an amended

27   complaint, nor responded to the Screening Order. Thus, this action should proceed only on

28   Plaintiff’s claims under the First Amendment and RLUIPA against Defendants Manager Chavez,
                                                      1
 1   Chief Deputy Warden Cates, and Office of Appeals Chief Voong as found cognizable in the
 2   Screening Order.
 3                                       RECOMMENDATION
 4            Accordingly, it is HEREBY RECOMMENDED that, based on the foregoing and for the
 5   reasons stated in the November 20, 2018 Screening Order, Plaintiff be allowed to proceed solely
 6   on his claims under the First Amendment and RLUIPA against Defendants Manager Chavez, Chief
 7   Deputy Warden Cates, and Office of Appeals Chief Voong, and that all other claims and defendants

 8   be dismissed with prejudice. The Clerk of the Court is directed to randomly assign a District
 9   Judge to this action.
10            These Findings and Recommendations will be submitted to the United States District
11   Judge assigned to the case, pursuant to the provisions of Title 28 U.S.C. ' 636(b)(l). Within
12   twenty-one (21) days after being served with these Findings and Recommendations, Plaintiff
13   may file written objections with the Court. The document should be captioned “Objections to

14   Magistrate Judge’s Findings and Recommendations.” Failure to file objections within the

15   specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834,

16   839 (9th Cir. Nov. 18, 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

17

18   IT IS SO ORDERED.

19
     Dated:     February 11, 2019                                /s/   Sheila K. Oberto               .
20                                                     UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28
                                                     2
